DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 13, and 20 are objected to because of the following informalities: 
In line 3 of claims 6 and 13 and in line 4 of claim 20: “the each case and each rule” is grammatically incorrect.For purposes of examination, the examiner is interpreting this as “each case and each rule.”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to
abstract ideas without significantly more.
Step 1:
Claims 1-7 are directed to a method (a process), claims 8-14 are directed to system, and claims 15-20 are directed to a non-transitory computer-readable storage medium. Therefore, claims 1-20 fall within at least one of the four categories of patent eligible subject matter.
Regarding claim 1:
Step 2A, Prong 1:
Under the broadest reasonable interpretation, these limitations are process steps that cover
mental processes including an observation, evaluation, judgment or opinion that could be performed
in the human mind or with the aid of pencil and paper. This claim falls within the “Mental Process” grouping of abstract ideas.
	Claim 1 recites in part:
	initiating a matching of a candidate case with one or more contexts of items 
	This limitation falls under a claim to “observation, evaluation, judgement” where the data analysis steps are recited at a high level of generality such that they could be practically performed in the human mind (See MPEP 2106.04(a)(2)). For example, a human can find similarities/differences between different cases and put cases with similarities together.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	Accessing a case base to obtain a plurality of sets of variables representing case-based input/output constraints associated with corresponding cases; 
	The element of “Accessing a case base to obtain a plurality of sets of variables representing case-based input/output constraints associated with corresponding cases” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data gathering (See MPEP 2106.05(g)).
The additional limitation of “generalizing at least one of the cases of the plurality of cases” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)).	
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “Accessing a case base to obtain a plurality of sets of variables representing case-based input/output constraints associated with corresponding cases” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data gathering (See MPEP 2106.05(g)) and “generalizing at least one of the cases of the plurality of cases” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (See MPEP 2106.05(g)). 
The elements of “included in a knowledge repository storing a plurality of cases and a plurality of rules that are organized in segments according to a plurality of domains and are comingled” amounts to well-understood, routine, conventional activity. The courts have ruled that storing and retrieving information in memory is recognized as well-understood, routine, conventional activity (See Versata Dev. Group, Inc. v. SAP Am., Inc. Fed. Cir. 2015).
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 2:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	generalizing at least one of the cases includes non-deterministic substitution
	The element of “generalizing at least one of the cases includes non-deterministic substitution” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “generalizing at least one of the cases of the plurality of cases” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)).
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 3:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	generalizing at least one of the cases includes self-application of knowledge to provide a randomization
	The element of “generalizing at least one of the cases includes self-application of knowledge to provide a randomization” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “generalizing at least one of the cases includes self-application of knowledge to provide a randomization” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). 
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 4:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	case-based segments are comingled with associated derived rule-based segments in the knowledge repository
	The element of “case-based segments are comingled with associated derived rule-based segments in the knowledge repository” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim (See MPEP 2106.05(g)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “case-based segments are comingled with associated derived rule-based segments in the knowledge repository” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim (See MPEP 2106.05(g)). 
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 5:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	generalizing at least one of the cases includes expunging at least one subsumed rule of the plurality of rules
	The element of “generalizing at least one of the cases includes expunging at least one subsumed rule of the plurality of rules” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “generalizing at least one of the cases includes expunging at least one subsumed rule of the plurality of rules” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). 
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 6:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	generalizing at least one of the cases includes applying non-empty associated case- and rule-based components to each case and each rule in a corresponding one of the segments, iteratively transforming each case and each rule
	The element of “generalizing at least one of the cases includes applying non-empty associated case- and rule-based components to each case and each rule in a corresponding one of the segments, iteratively transforming each case and each rule” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “generalizing at least one of the cases includes applying non-empty associated case- and rule-based components to each case and each rule in a corresponding one of the segments, iteratively transforming each case and each rule” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). 
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 7:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	wherein each of the segments includes a header, wherein the header includes a union of a plurality of situational variables corresponding to situational variables of each of the plurality of cases included in the each of the segments
	The element of “wherein each of the segments includes a header, wherein the header includes a union of a plurality of situational variables corresponding to situational variables of each of the plurality of cases included in the each of the segments” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “wherein each of the segments includes a header, wherein the header includes a union of a plurality of situational variables corresponding to situational variables of each of the plurality of cases included in the each of the segments” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 8:
Step 2A, Prong 1:
Under the broadest reasonable interpretation, these limitations are process steps that cover
mental processes including an observation, evaluation, judgment or opinion that could be performed
in the human mind or with the aid of pencil and paper. This claim falls within the “Mental Process” grouping of abstract ideas.
	Claim 8 recites in part:
	initiating a matching of a candidate case with one or more contexts of items
	This limitation falls under a claim to “observation, evaluation, judgement” where the data analysis steps are recited at a high level of generality such that they could be practically performed in the human mind (See MPEP 2106.04(a)(2)). For example, a human can find similarities/differences between different cases and put cases with similarities together.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
system comprising: at least one hardware device processor; and a computer-readable storage medium storing instructions that are executable by the at least one hardware device processor
The element of “system comprising: at least one hardware device processor; and a computer-readable storage medium storing instructions that are executable by the at least one hardware device processor” amounts to applying the judicial exception with, or by use of generic computer components (See MPEP 2106.05(b)).
	Accessing a case base to obtain a plurality of sets of variables representing case-based input/output constraints associated with corresponding cases; 
	The element of “Accessing a case base to obtain a plurality of sets of variables representing case-based input/output constraints associated with corresponding cases” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data gathering (See MPEP 2106.05(g)).
The additional limitation of “generalizing at least one of the cases of the plurality of cases” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)).	
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “system comprising: at least one hardware device processor; and a computer-readable storage medium storing instructions that are executable by the at least one hardware device processor” amounts to applying the judicial exception with, or by use of generic computer components (See MPEP 2106.05(b)), “Accessing a case base to obtain a plurality of sets of variables representing case-based input/output constraints associated with corresponding cases” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data gathering (See MPEP 2106.05(g)) and “generalizing at least one of the cases of the plurality of cases” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). 
The elements of “included in a knowledge repository storing a plurality of cases and a plurality of rules that are organized in segments according to a plurality of domains and are comingled” amounts to well-understood, routine, conventional activity. The courts have ruled that storing and retrieving information in memory is recognized as well-understood, routine, conventional activity (See Versata Dev. Group, Inc. v. SAP Am., Inc. Fed. Cir. 2015).
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 9:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	generalizing at least one of the cases includes non-deterministic substitution
	The element of “generalizing at least one of the cases includes non-deterministic substitution” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “generalizing at least one of the cases of the plurality of cases” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)).

Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 10:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	generalizing at least one of the cases includes self-application of knowledge to provide a randomization
	The element of “generalizing at least one of the cases includes self-application of knowledge to provide a randomization” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “generalizing at least one of the cases includes self-application of knowledge to provide a randomization” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). 
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 11:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	case-based segments are comingled with associated derived rule-based segments in the knowledge repository
	The element of “case-based segments are comingled with associated derived rule-based segments in the knowledge repository” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim (See MPEP 2106.05(g)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “case-based segments are comingled with associated derived rule-based segments in the knowledge repository” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim (See MPEP 2106.05(g)). 
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 12:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	generalizing at least one of the cases includes expunging at least one subsumed rule of the plurality of rules
	The element of “generalizing at least one of the cases includes expunging at least one subsumed rule of the plurality of rules” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “generalizing at least one of the cases includes expunging at least one subsumed rule of the plurality of rules” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). 
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 13:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	generalizing at least one of the cases includes applying non-empty associated case- and rule-based components to each case and each rule in a corresponding one of the segments, iteratively transforming each case and each rule
	The element of “generalizing at least one of the cases includes applying non-empty associated case- and rule-based components to each case and each rule in a corresponding one of the segments, iteratively transforming each case and each rule” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “generalizing at least one of the cases includes applying non-empty associated case- and rule-based components to each case and each rule in a corresponding one of the segments, iteratively transforming each case and each rule” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). 
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 14:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	wherein each of the segments includes a header, wherein the header includes a union of a plurality of situational variables corresponding to situational variables of each of the plurality of cases included in the each of the segments
	The element of “wherein each of the segments includes a header, wherein the header includes a union of a plurality of situational variables corresponding to situational variables of each of the plurality of cases included in the each of the segments” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “wherein each of the segments includes a header, wherein the header includes a union of a plurality of situational variables corresponding to situational variables of each of the plurality of cases included in the each of the segments” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 15:
Step 2A, Prong 1:
Under the broadest reasonable interpretation, these limitations are process steps that cover
mental processes including an observation, evaluation, judgment or opinion that could be performed
in the human mind or with the aid of pencil and paper. This claim falls within the “Mental Process” grouping of abstract ideas.
	Claim 8 recites in part:
	initiating a matching of a candidate case with one or more contexts of items
	This limitation falls under a claim to “observation, evaluation, judgement” where the data analysis steps are recited at a high level of generality such that they could be practically performed in the human mind (See MPEP 2106.04(a)(2)). For example, a human can find similarities/differences between different cases and put cases with similarities together.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
Non-transitory computer-readable storage medium storing instructions
The element of “Non-transitory computer-readable storage medium storing instructions” amounts to applying the judicial exception with, or by use of generic computer components (See MPEP 2106.05(b)).
	Accessing a case base to obtain a plurality of sets of variables representing case-based input/output constraints associated with corresponding cases; 
	The element of “Accessing a case base to obtain a plurality of sets of variables representing case-based input/output constraints associated with corresponding cases” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data gathering (See MPEP 2106.05(g)).
The additional limitation of “generalizing at least one of the cases of the plurality of cases” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)).	
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “Non-transitory computer-readable storage medium storing instructions” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), “Accessing a case base to obtain a plurality of sets of variables representing case-based input/output constraints associated with corresponding cases” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data gathering (See MPEP 2106.05(g)) and “generalizing at least one of the cases of the plurality of cases” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). 
The elements of “included in a knowledge repository storing a plurality of cases and a plurality of rules that are organized in segments according to a plurality of domains and are comingled” amounts to well-understood, routine, conventional activity. The courts have ruled that storing and retrieving information in memory is recognized as well-understood, routine, conventional activity (See Versata Dev. Group, Inc. v. SAP Am., Inc. Fed. Cir. 2015).
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 16:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	generalizing at least one of the cases includes non-deterministic substitution
	The element of “generalizing at least one of the cases includes non-deterministic substitution” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “generalizing at least one of the cases of the plurality of cases” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)).
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 17:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	generalizing at least one of the cases includes self-application of knowledge to provide a randomization
	The element of “generalizing at least one of the cases includes self-application of knowledge to provide a randomization” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “generalizing at least one of the cases includes self-application of knowledge to provide a randomization” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). 
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 18:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	generalizing at least one of the cases includes self-application of knowledge to provide a randomization
	The element of “generalizing at least one of the cases includes self-application of knowledge to provide a randomization” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “generalizing at least one of the cases includes self-application of knowledge to provide a randomization” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). 
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 19:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	generalizing at least one of the cases includes expunging at least one subsumed rule of the plurality of rules
	The element of “generalizing at least one of the cases includes expunging at least one subsumed rule of the plurality of rules” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “generalizing at least one of the cases includes expunging at least one subsumed rule of the plurality of rules” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). 
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 20:
Step 2A, Prong 1:
The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
	generalizing at least one of the cases includes applying non-empty associated case- and rule-based components to each case and each rule in a corresponding one of the segments, iteratively transforming each case and each rule
	The element of “generalizing at least one of the cases includes applying non-empty associated case- and rule-based components to each case and each rule in a corresponding one of the segments, iteratively transforming each case and each rule” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)).
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient
to amount to significantly more that the judicial exception. As discussed above, the element of “generalizing at least one of the cases includes applying non-empty associated case- and rule-based components to each case and each rule in a corresponding one of the segments, iteratively transforming each case and each rule” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and selecting a particular data source or type of data to be manipulated (See MPEP 2106.05(g)). 
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bouabana-Tebibel, Thouraya, et al. "Knowledge induction based on randomization in case-based reasoning." 2016 IEEE 17th International Conference on Information Reuse and Integration (IRI). IEEE, 2016 [hereinafter Tebibel].
	Regarding claim 1, Tebibel teaches: A method comprising: randomizing case-based information to rule-based information by: accessing a case base to obtain a plurality of sets of variables representing case-based input/output constraints associated with corresponding cases (Tebibel; III Transmutation Approach, page 542 right column, paragraphs 1-2 starting with “A methodology”; The cases are represented by a grammatical production, where the problem portion is defined and composed by descriptors (A, B, C…) and the solution is composed of multiple components (X, Y, Z…).);
Examiner notes that under the broadest reasonable interpretation, variables representing case-based input/output maps to the descriptors and components respectively. The descriptors (A, B, C…) and solution components (X, Y, Z…) act as variables in this case. Under the broadest reasonable interpretation, variables are data items and/or structures that can be used to represent values during a runtime of an algorithm or program. Tebibel states that each case is represented by a grammatical production in the form of ProblemSituation -> SolutionAction. Further, the problem is composed of multiple descriptors and the solutions is composed of multiple components. Therefore, when the case is input into the system, then the descriptors and components, previously explained to be variables, are also inherently obtained by the CBR system, since the descriptors and components are what make up the case. 
initiating a matching of a candidate case with one or more contexts of items included in a knowledge repository storing a plurality of cases and a plurality of rules that are organized in segments according to a plurality of domains and are comingled (Tebibel; IV Knowledge Induction in a CBR System, A Knowledge Structuration, page 544, left column paragraphs 1-3 starting with “For example”; To be included in a segment, a new case is compared with the delegate; if they match, then the case is added; otherwise, it is compared with other delegates.);
Examiner notes that the new case that is being compared to delegates acts as a candidate case. The new cases are being compared to a plurality of delegates until a matching one is found. Further, in Figure 1, it is shown that the candidate case is matched and/or compared to a delegate case that represents each segment. Under the broadest reasonable interpretation, the delegate representing each segment can act as the “rule,” since every other case within that segment has features that can be found in or represented by the delegate.
and generalizing at least one of the cases of the plurality of cases (Tebibel; IV Knowledge Induction in a CBR System, A Knowledge Structuration, page 543, right column paragraph 6 starting with “To speed up”; The knowledge base is split into segments, with each segment represented by a delegate. This can be defined as generalization.).
Examiner notes that under the broadest reasonable interpretation, the delegates of each of the segment trios act as generalized cases for the plurality of cases within each segment.
Regarding claim 2, Tebibel teaches: The method of claim 1, wherein generalizing at least one of the cases includes non-deterministic substitution (Tebibel; III Transmutation Approach, B Solution substitution, page 543, left column paragraphs 1-2 starting with “We note that”; The solutions (XV) and (U) can substitute for each other in the context of (A, E, D), because C3’ and C4 are non-deterministic.).
Examiner notes that the solutions can only be substituted if the cases are non-deterministic.
Regarding claim 3, Tebibel teaches: The method of claim 1, wherein generalizing at least one of the cases includes self-application of knowledge to provide a randomization (Tebibel; II Related Work, page 542, left column paragraph 5 starting with “Randomization is also”; Randomization is also used in reuse phases of CBR. Random function is applied on a special category of similar requests/texts to compute mean opinion.).
Examiner notes that under the broadest reasonable interpretation, in light of the specs at 0061, randomization is seen is a method of self-application. Examiner further notes that finding the mean opinion or meaning of texts or natural language sequences is a form of generalizing.
Regarding claim 4, Tebibel teaches: The method of claim 1, wherein case-based segments are comingled with associated derived rule-based segments in the knowledge repository (Tebibel; IV Knowledge Induction in a CBR System, B Research for Accurate Knowledge; The CBR process is augmented with a knowledge induction process. This helps with the search phase where comparisons are made with segments in the knowledge base after segmentation.).
Examiner notes that according to Tebibel, implicit and induced knowledge can be seen as rule-based information (I Introduction, page 541, left column paragraph 3 starting with “Implicit knowledge”). Tebibel states that Implicit knowledge can be present in case base through dependencies and similarities between cases. Strong dependencies allow for knowledge derivation based on equivalence. Examiner notes that the knowledge derivation is mapped to the rule-based information extraction. Further, the knowledge base after segmentation acts as the knowledge repository, storing all segments containing cases.
Regarding claim 5, Tebibel teaches: The method of claim 1, wherein generalizing at least one of the cases includes expunging at least one subsumed rule of the plurality of rules (Tebibel; III Transmutation Approach, page 542 right column, paragraphs 3-6 starting with “Transmutation on”; Transmutation may be either problem substitution or solution substitution. Distinct solutions (XV) and (U) can substitute for each other in the context of (A, E, D).).
Examiner notes that under the broadest reasonable interpretation, in light of the specification, expunge can be in the form of substitution. Tebibel teaches either problem substitution or solution substitution. Under the broadest reasonable interpretation, it is obvious for a person having ordinary skill in the art to recognize substitution as a form of expunging, with the rule to be expunged being deleted and then replaced. Further, by definition, of something is being substituted, then one original part will have to have been deleted in order for the substitution/replacement to take place.
Regarding claim 6, Tebibel teaches: The method of claim 1, wherein generalizing at least one of the cases includes applying non-empty associated case- and rule-based components to each case and each rule in a corresponding one of the segments, iteratively transforming each case and each rule (Tebibel; Algorithm 1; Algorithm 1 for identifying which segment a new case belongs based on a representative delegate case loops through each case C.).
Examiner notes that since the loop would need at least 1 case to actually run, if the algorithm does run, then it means that there is at least one case. Examiner notes that as previously explained, the implicit knowledge derived from the CBR is interpreted as rule-based information.
Regarding claim 7, Tebibel teaches: The method of claim 1, wherein each of the segments includes a header, wherein the header includes a union of a plurality of situational variables corresponding to situational variables of each of the plurality of cases included in the each of the segments (Tebibel; IV Knowledge Induction in a CBR System, A Knowledge Structuration, page 544, left column, paragraphs 2-3 starting with “For example”, Fig. 1, V. Illustrative Application, page 545, right column, paragraph 3 starting with “The segment”; The delegate case in each segment is the most representative element in the segment. Delegates best represent cases within the segment. The delegate includes start and end points.).
Examiner notes that according to Fig. 1, structurally, the delegate segments can be seen as “headers” because they are hierarchically first, and any cases within that segment can be represented by the delegate. Furthermore, delegates represent all segment cases within that segment, meaning any common features shared are found in the delegate.
Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tebibel in view of Bryant, Michael Forrester. A Comparison of the Rule and Case-based Reasoning Approaches for the Automation of Help-desk Operations at the Tier-two Level. Nova Southeastern University, 2009 [hereinafter Bryant].
Regarding claim 8, Tebibel teaches all the limitations and motivations of claim 1 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 8. Claim 8 additionally recites a system, at least one hardware processor, and computer-readable storage medium. Bryant teaches the use of a desktop system with an AMD Athlon™ 64 Processor 3300+, 2.41 GHz, sixty-four bit microprocessor running with 2 MB of processor cache, 2 GB of system memory, and a 150 Gigabyte hard disk drive (Bryant; Hardware; page 52).
It would have been obvious before the effective filing date for a person having ordinary skill in the art to combine the hardware system of Bryant and use it to run the CBR system of Tebibel. Bryant’s hardware system is used to test automation of case-based and rule-based reasoning approaches (Bryant; Abstract). 
Regarding claim 9, Tebibel teaches all the limitations and motivations of claim 2 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 9. Claim 9 additionally recites a system. Bryant teaches the use of a desktop system with an AMD Athlon™ 64 Processor 3300+, 2.41 GHz, sixty-four bit microprocessor running with 2 MB of processor cache, 2 GB of system memory, and a 150 Gigabyte hard disk drive (Bryant; Hardware; page 52).
The rationale for combining the teachings of Bryant with the teachings of Tebibel is the same as previously stated.
Regarding claim 10, Tebibel teaches all the limitations and motivations of claim 3 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 10. Claim 10 additionally recites a system. Bryant teaches the use of a desktop system with an AMD Athlon™ 64 Processor 3300+, 2.41 GHz, sixty-four bit microprocessor running with 2 MB of processor cache, 2 GB of system memory, and a 150 Gigabyte hard disk drive (Bryant; Hardware; page 52).
The rationale for combining the teachings of Bryant with the teachings of Tebibel is the same as previously stated.
Regarding claim 11, Tebibel teaches all the limitations and motivations of claim 4 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 11. Claim 11 additionally recites a system. Bryant teaches the use of a desktop system with an AMD Athlon™ 64 Processor 3300+, 2.41 GHz, sixty-four bit microprocessor running with 2 MB of processor cache, 2 GB of system memory, and a 150 Gigabyte hard disk drive (Bryant; Hardware; page 52).
The rationale for combining the teachings of Bryant with the teachings of Tebibel is the same as previously stated.
Regarding claim 12, Tebibel teaches all the limitations and motivations of claim 5 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 12. Claim 12 additionally recites a system. Bryant teaches the use of a desktop system with an AMD Athlon™ 64 Processor 3300+, 2.41 GHz, sixty-four bit microprocessor running with 2 MB of processor cache, 2 GB of system memory, and a 150 Gigabyte hard disk drive (Bryant; Hardware; page 52).
The rationale for combining the teachings of Bryant with the teachings of Tebibel is the same as previously stated.
Regarding claim 13, Tebibel teaches all the limitations and motivations of claim 6 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 13. Claim 13 additionally recites a system. Bryant teaches the use of a desktop system with an AMD Athlon™ 64 Processor 3300+, 2.41 GHz, sixty-four bit microprocessor running with 2 MB of processor cache, 2 GB of system memory, and a 150 Gigabyte hard disk drive (Bryant; Hardware; page 52).
The rationale for combining the teachings of Bryant with the teachings of Tebibel is the same as previously stated.
Regarding claim 14, Tebibel teaches all the limitations and motivations of claim 7 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 14. Claim 14 additionally recites a system. Bryant teaches the use of a desktop system with an AMD Athlon™ 64 Processor 3300+, 2.41 GHz, sixty-four bit microprocessor running with 2 MB of processor cache, 2 GB of system memory, and a 150 Gigabyte hard disk drive (Bryant; Hardware; page 52).
The rationale for combining the teachings of Bryant with the teachings of Tebibel is the same as previously stated.
Regarding claim 15, Tebibel teaches all the limitations and motivations of claim 1 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 15. Claim 15 additionally recites a non-transitory computer-readable storage medium storing instructions that are executable by at least one hardware device processor. Bryant teaches the use of a desktop system with an AMD Athlon™ 64 Processor 3300+, 2.41 GHz, sixty-four bit microprocessor running with 2 MB of processor cache, 2 GB of system memory, and a 150 Gigabyte hard disk drive (Bryant; Hardware; page 52). Examiner notes that it is well known and obvious for a person having ordinary skill in the art that system memory such as RAM is a form of non-transitory computer-readable storage medium.
The rationale for combining the teachings of Bryant with the teachings of Tebibel is the same as previously stated.
Regarding claim 16, Tebibel teaches all the limitations and motivations of claim 2 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 16. Claim 16 additionally recites a non-transitory computer-readable storage medium. Bryant teaches the use of a desktop system with 2 GB of system memory (Bryant; Hardware; page 52). Examiner notes that it is well known and obvious for a person having ordinary skill in the art that system memory such as RAM is a form of non-transitory computer-readable storage medium.
The rationale for combining the teachings of Bryant with the teachings of Tebibel is the same as previously stated.
Regarding claim 17, Tebibel teaches all the limitations and motivations of claim 3 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 17. Claim 17 additionally recites a non-transitory computer-readable storage medium. Bryant teaches the use of a desktop system with 2 GB of system memory (Bryant; Hardware; page 52). Examiner notes that it is well known and obvious for a person having ordinary skill in the art that system memory such as RAM is a form of non-transitory computer-readable storage medium.
The rationale for combining the teachings of Bryant with the teachings of Tebibel is the same as previously stated.
Regarding claim 18, Tebibel teaches all the limitations and motivations of claim 4 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 18. Claim 18 additionally recites a non-transitory computer-readable storage medium. Bryant teaches the use of a desktop system with 2 GB of system memory (Bryant; Hardware; page 52). Examiner notes that it is well known and obvious for a person having ordinary skill in the art that system memory such as RAM is a form of non-transitory computer-readable storage medium.
The rationale for combining the teachings of Bryant with the teachings of Tebibel is the same as previously stated.
Regarding claim 19, Tebibel teaches all the limitations and motivations of claim 5 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 19. Claim 19 additionally recites a non-transitory computer-readable storage medium. Bryant teaches the use of a desktop system with 2 GB of system memory (Bryant; Hardware; page 52). Examiner notes that it is well known and obvious for a person having ordinary skill in the art that system memory such as RAM is a form of non-transitory computer-readable storage medium.
The rationale for combining the teachings of Bryant with the teachings of Tebibel is the same as previously stated.
Regarding claim 20, Tebibel teaches all the limitations and motivations of claim 6 in apparatus/system form rather than method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 20. Claim 20 additionally recites a non-transitory computer-readable storage medium. Bryant teaches the use of a desktop system with 2 GB of system memory (Bryant; Hardware; page 52). Examiner notes that it is well known and obvious for a person having ordinary skill in the art that system memory such as RAM is a form of non-transitory computer-readable storage medium.
The rationale for combining the teachings of Bryant with the teachings of Tebibel is the same as previously stated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WU whose telephone number is (571)272-3380. The examiner can normally be reached Monday-Friday between 9AM and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC C WU/               Examiner, Art Unit 2128  
/LUIS A SITIRICHE/               Primary Examiner, Art Unit 2126